Citation Nr: 1206539	
Decision Date: 02/22/12    Archive Date: 03/01/12

DOCKET NO.  07-31 139	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel







INTRODUCTION

The Veteran had active service from January 1951 to January 1961 and March 1962 to March 1972.  His decorations include the Purple Heart Medal.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2006 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO), in Montgomery, Alabama, which denied the above claim.

The Veteran's claim was previously before the Board in June 2009, at which time it was denied.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  Pursuant to the filing of a Joint Motion for Remand by the Veteran and VA, in an April 2010 Order, the Board's decision was vacated and remanded for additional development.

This matter was again before the Board in July 2010 and May 2011 wherein it was remanded for further development.  

In September 2011, the Board requested the opinion of a medical specialist from the Veterans Health Administration (VHA) regarding the Veteran's claim.  The requested opinion was received in October 2011, and the Veteran was provided with a copy of such opinion for review and response in November 2011.  The case is now returned to the Board. 

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  A review of the documents in such file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).



FINDING OF FACT

Bilateral hearing loss did not have its onset during active service or result from disease or injury in service.


CONCLUSION OF LAW

The criteria for entitlement to service connection for bilateral hearing loss have 
not been met.  38 U.S.C.A. §§ 1110, 1112, 1131, 1137, 5103, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011), 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011), requires VA to assist a claimant at the time that he or she files a claim for benefits.  As part of this assistance, VA is required to notify claimants of what they must do to substantiate their claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that the claimant is to provide; and (3) that VA will attempt to obtain.  See Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005).
 In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.

VCAA notice errors are presumed prejudicial unless VA shows that the error did not affect the essential fairness of the adjudication.  To overcome the burden of prejudicial error, VA must show (1) that any defect was cured by actual knowledge on the part of the claimant; (2) that a reasonable person could be expected to understand from the notice what was needed; or, (3) that a benefit could not have been awarded as a matter of law.  See Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).

In Shinseki v. Sanders, 129 S. Ct. 1696 (2009), the United States Supreme Court (Supreme Court) held that the blanket presumption of prejudicial error in all cases imposed an unreasonable evidentiary burden upon VA.  Rather, the Supreme Court suggested that determinations concerning prejudicial error and harmless error should be made on a case-by-case basis.  Id.  As such, in conformance with the precedents set forth above, on appellate review the Board must consider, on a case-by-case basis, whether any potential VCAA notice errors are prejudicial to the claimant. 

By letters dated in September 2005, July 2010, November 2010, May 2011, and November 2011 the Veteran was notified of the evidence not of record that was necessary to substantiate his claim.  He was told what information that he needed to provide, and what information and evidence that VA would attempt to obtain.  The Veteran was also provided with the requisite notice with respect to the Dingess requirements.  Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied.

Next, the VCAA requires that VA make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  The Veteran's relevant service, VA, and private medical treatment records have been obtained.  There is no indication of any additional, relevant records that the RO failed to obtain.  The Veteran has been medically evaluated.  In sum, the Board finds that the duty to assist and duty to notify provisions of the VCAA have been fulfilled and no further action is necessary under the mandates of the VCAA. 

Service Connection

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated during service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2011).

In order to prevail on the issue of service connection for any particular disability, there must be evidence of a current disability; evidence of in-service occurrence or aggravation of a disease or injury; and medical evidence, or in certain circumstances, lay evidence, of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology is required only where the condition noted during service is not, in fact, shown to be chronic, or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303 (2011).

Service connection for certain organic diseases of the nervous system may also be established based upon a legal "presumption" by showing that it manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. § 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011).  In addition, service connection may be granted for any disease diagnosed after service when all the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2011).

In cases where a Veteran asserts service connection for injuries or disease incurred or aggravated in combat, 38 U.S.C.A. § 1154(b) and its implementing regulation, 38 C.F.R. § 3.304(d), are applicable.  This statute and regulation ease the evidentiary burden of a combat Veteran by permitting the use, under certain circumstances, of lay evidence.  If the Veteran was engaged in combat with the enemy, VA shall accept as sufficient proof of service connection satisfactory lay or other evidence of service incurrence, if the lay or other evidence is consistent with the circumstances, conditions, or hardships of such service.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  To establish service connection, however, there must be medical evidence of a nexus between the current disability and the combat injury.  See Dalton v. Nicholson, 21 Vet. App. 23, 36-37 (2007); Libertine v. Brown, 9 Vet. App. 521, 523-24 (1996).

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.

The threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley  v. Brown, 5 Vet. App. 155, 157 (1993).  For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz  is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The Court has held that service connection can be granted for hearing loss where the Veteran can establish a nexus between his current hearing loss and a disability or injury he suffered while he was in active service.  Godfrey v. Derwinski, 2 Vet. App. 352, 356 (1992).  The Court has also held that VA regulations do not preclude service connection for hearing loss which first met VA's definition of disability after service.  See Hensley, 5 Vet. App. at 159.

As noted above, the Veteran was awarded the Purple Heart during his service.  Based upon his combat participation, in-service acoustic trauma (weapons and artillery noise exposure while serving as a combat engineer in Vietnam) is conceded.

Service treatment records reveal that while audiometric data in February 1971 suggested normal hearing, bilaterally, earlier in-service audiograms, to include in August 1967 and February 1969, potentially indicate a worsening of the Veteran's hearing during his period of active service.  His October 1971 retirement report of medical examination reveals that pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
0
0
-
10
LEFT
0
0
0
-
0

Clinical evaluation of the ears and drums was normal.

Following service, a VA examination report dated in October 2005 shows that the Veteran reiterated acoustic trauma during his period of active service.  He added that after service, he worked in a gas station where he had not been exposed to any significantly loud noises.  He described experiencing decreased hearing for a number of years since service.  Pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
25
30
40
75
LEFT
20
25
20
60
65

Speech audiometry revealed speech recognition ability of 84 percent in the right ear and of 84 percent in the left ear.  The diagnosis was mild to severe sensorineural hearing loss in the right ear, and mild to moderately severe sensorineural hearing loss in the left ear.

In February 2006, the same audiologist who conducted the October 2005 VA examination was asked to render an opinion regarding the likely relationship, if any, between the Veteran's hearing loss disability and his active service.  The audiologist opined that based on the fact that the Veteran's hearing was normal at the time of discharge from service, military noise exposure was not the likely cause of his high frequency hearing loss.

A private medical record from the ENT Associates of Alabama, P.C., dated in May 2010, shows that the Veteran provided a history of acoustic trauma and subsequent hearing loss consistent with that as set forth above.  The examining physician opined that the Veteran's current bilateral hearing loss was consistent with the Veteran's long-term noise exposure during service.

A VA examination report dated in August 2010 shows that the Veteran provided a history of acoustic trauma and subsequent hearing loss consistent with that as set forth above.  Pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
25
25
50
75
LEFT
20
20
30
70
75

Speech audiometry revealed speech recognition ability of 96 percent in the right ear and of 92 percent in the left ear.  The diagnosis was mild sloping to severe sensorineural hearing loss in the right ear, and normal sloping to severe sensorineural hearing loss in the left ear.  In an addendum to this opinion dated in December 2010, the same audiologist opined that the hearing loss was less likely as not caused by or the result of noise exposure in service.  The audiologist based the opinion on the fact that evaluation at retirement indicated normal hearing sensitivity with no significant change in hearing sensitivity for either ear.  It was also explained that research had suggested that noise-induced hearing loss would occur immediately, and not weeks, months, or years after the exposure event. 

A VA examination report, and accompanying addendum, both dated in May 2011, show that pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
25
25
40
80
LEFT
25
25
35
70
75

Speech audiometry revealed speech recognition ability of 96 percent in the right ear and of 94 percent in the left ear.  The diagnosis was mild to profound sensorineural hearing loss in the right ear, and mild to severe sensorineural hearing loss in the left ear.  The examiner opined that although a February 1971 examination had shown hearing loss in the left ear, this hearing loss was temporary and not present when on hearing evaluation in October 1971.  The examiner also indicated that the claims file was negative for evidence of hearing loss until many years after release from active duty.  The examiner opined that it was less likely than not that the hearing loss was related to the Veteran's period of active service.

A VHA opinion of a medical specialist dated in October 2011 shows that the Veteran's claims file was reviewed by the examiner.  The Veteran was noted to have been on active duty for approximately 20 years, and there was no doubt that he had experienced significant acoustic trauma while in the service and in combat.  However, his five audiograms while he was in service dated from January 1965 to October 1971 showed no significant hearing loss.  Based on the American Academy of Otolaryngology - Head & Neck Surgery 1979 hearing loss criteria, the amount of hearing loss found on each of the audiograms was zero percent.  None of the in-service audiograms measured pure tone thresholds at 3000 Hertz which is one of the four frequencies used in this determination, but even if he had shown a significant loss at 3000 Hertz, the percentage of hearing loss would have still been zero percent.  Therefore, the specialist stated that when the Veteran left service, he did not have compensable hearing loss.  In fact, he had normal hearing.  Therefore, it was straightforward to conclude that noise exposure during service did not cause him to have hearing loss.  Over the intervening 40 years, he had aged 40 years.  He worked in a gas station, wherein he reported not having been exposed to significant loud noises.  He described experiencing progressive hearing loss for a number of years.  He had an audiogram in May 2011 in which pure tone thresholds for the right ear were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
25
25
40
-
LEFT
25
25
35
70
-

The percentage of hearing loss based on this audiogram is 8.1 percent.  He did not sustain hearing loss during service.  This was said to be well-documented in the January 1965 through October 1971 audiograms.  During the subsequent
40 years, it appears that he experienced gradual hearing loss and currently
has 8.1 percent hearing loss.  The VA medical specialist concluded that the Veteran had hearing loss that was normal and expected for a 78 year old male.

As indicated above, the Veteran's five audiograms of record from his period of active service show no significant hearing loss, and at separation from service, he did not meet the criteria for a hearing loss disability under 38 C.F.R. § 3.385.  The Veteran's separation physical examination report is highly probative as to the Veteran's condition at the time of his release from active duty, as it was generated with the specific purpose of ascertaining his then-physical condition, as opposed to his current assertion which may be proffered in an attempt to secure VA compensation benefits.  See Rucker v. Brown, 10 Vet. App. 67, 73   (1997) (Observing that although formal rules of evidence do not apply before the Board, recourse to the Federal Rules of Evidence may be appropriate if it assists in the articulation of the reasons for the Board's decision).  The October 1971 retirement examination report is entirely negative for any symptoms associated with a bilateral hearing loss disability and weighs heavily against the claim. The weight of the service treatment records, including the October 1971 retirement examination, is greater than subsequent medical records based on a history as provided by the Veteran.

Following separation from service, although the Veteran has asserted that he has had decreased hearing loss since his period of active service, there is no indication of objective findings of a hearing loss disability under 38 C.F.R. § 3.385, until the October 2005 VA examination report, which is more than 34 years following separation from service. 

The Board has considered the May 2010 private medical record from ENT Associates of Alabama, P.C., which shows that the Veteran had severe high frequency sensorineural hearing loss consistent with a long history of significant loud noise exposure in armed service.  However, the examiner did not provide a  rationale in support of the opinion proffered.  In determining the probative value to be assigned to a medical opinion, the Board must consider three factors.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The initial inquiry in determining probative value is to assess whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case.  The second inquiry involves consideration of whether the medical expert provided a fully articulated opinion.  Id.  A medical opinion that is equivocal in nature or expressed in speculative language does not provide the degree of certainty required for medical nexus evidence.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The third and final factor in determining the probative value of an opinion involves consideration of whether the opinion is supported by a reasoned analysis.  The most probative value of a medical opinion comes from its reasoning.  Therefore, a medical opinion containing only data and conclusions is not entitled to any weight.  In fact, a review of the claims file does not substitute for a lack of a reasoned analysis.  See Nieves-Rodriguez, 22 Vet. App. at 304; see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").   The Board finds the May 2010 opinion to be of limited probative because it fails to provide clear medical reasoning and logic to support the provided opinion.  See Nieves-Rodriguez; see also Stefl. 

The Board finds probative the October 2011 VHA opinion which concluded that the Veteran had experienced gradual hearing loss that was normal and expected for a 78 year old male.  This opinion is considered probative as it was definitive, based upon a complete review of the Veteran's entire claims file, and supported by detailed rationale.  Accordingly, it is found to carry significant probative weight.  Among the factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000). 

The Board recognizes the Veteran's contentions that he has had continuous bilateral hearing loss since active service.  When a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

To the extent that the Veteran is able to observe continuity of bilateral hearing loss, his opinion is outweighed by the competent medical evidence.  Simply stated, the Veteran's service treatment records (containing no competent medical evidence of a bilateral hearing loss disability) and post-service treatment records (showing no objective findings of a bilateral hearing loss disability until October 2005 and competent medical evidence suggesting that the current bilateral hearing loss is not related to active service) outweigh the Veteran's contentions.

Where a determinative issue involves medical causation or a medical diagnosis, competent medical evidence is required.  See Grottveit v. Brown, 5 Vet. App. 91, 93   (1993).  While the Board is sympathetic to the Veteran's claim, and he is certainly competent to describe that which he experienced in service, any contentions by the Veteran that he has a current bilateral hearing loss disability that is related to noise exposure experienced during active service are not competent.  There is no indication that he possesses the requisite medical knowledge or education to render a probative opinion involving medical diagnosis or medical causation in a case which involves this level of medical complexity.  See Cromley v. Brown, 7 Vet. App. 376, 379 (1995). 

Given the medical evidence against the claim, for the Board to conclude that the Veteran has a bilateral hearing loss disability manifested as a result of service would be speculation, and the law provides that service connection may not be based on a resort to speculation or remote possibility.  38 C.F.R. § 3.102 (2011); see also Obert v. Brown, 5 Vet. App. 30, 33 (1993).  For the reasons and bases provided above, the evidence in this case weighs against the claim of service connection for bilateral hearing loss.  See Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998).  The evidence in this case is not so evenly balanced so as to allow application of the benefit of the doubt rule as required by law and VA regulations.  See 38 U.S.C.A. §5107 (West 2002).


ORDER

Service connection for bilateral hearing loss is denied.




____________________________________________
JENNIFER HWA
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


